Citation Nr: 0944594	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, to include as due to status post meatotomy, due 
to urethritis.

2.  Entitlement to a compensable disability rating for 
service-connected status post meatotomy, due to urethritis.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board previously denied the Veteran's claim for service 
connection and a compensable disability rating by way of a 
decision dated in June 2006.  The bases for the denial were 
that the Veteran's urinary incontinence was due to residuals 
of injuries suffered in a fall in November 1983 and there 
were no symptoms to justify an increased, or compensable 
rating, for the Veteran's meatotomy.  

The most probative evidence relating to the service 
connection issue was that of an examination report and 
deposition by J. F. McFadden, M.D.  Dr. McFadden examined the 
Veteran in September 1990 and concluded that the Veteran 
suffered from severe genitourinary dysfunction (including 
urinary frequency and loss of bladder control) secondary to a 
fractured pelvis with intrapelvic trauma from the fall in 
1983.  Dr. McFadden noted the Veteran's medical treatment in 
service in rendering his opinion.  In his October 1990 
deposition, Dr. McFadden restated his expert opinion that the 
Veteran's genitourinary problems were all secondary to 
residuals from injuries suffered in the fall.  He provided 
very descriptive testimony as to the mechanism of injury and 
the resulting problems.  Moreover, Dr. McFadden was the 
Veteran's expert witness, hired to testify on his behalf in 
litigation related to the injuries suffered in the fall.  Dr. 
McFadden's September 1990 examination report and his 
deposition can be found in Volume 5 and is tabbed 
accordingly.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the October 2007 Joint 
Motion.  The Court granted the Joint Motion for remand in 
November 2007 and returned the case to the Board.

The Joint Motion noted that a VA examiner from March 2003 was 
unable to express an opinion as to whether the Veteran's 
urinary incontinence was related to service or to residuals 
from injuries suffered in the fall.  This was because the 
claims file was not made available to the examiner.  The 
Joint Motion also challenged the reliance on Dr. McFadden's 
conclusions as there was no consideration of the Veteran's 
contention of having urinary incontinence in service, or 
being seen once for such a complaint in 1979.

It was determined that a new examination was required to 
address whether the Veteran's urinary incontinence could be 
related to service, or whether there was any causation or 
aggravation of his urinary incontinence as a result of his 
service-connected meatotomy.  Further, the examination would 
address the current symptoms related to the Veteran's 
service-connected meatotomy.  If the examiner was unable to 
say what current symptoms experienced by the Veteran were 
related to his service-connected meatotomy, as opposed to any 
other etiology, VA was to consider the application of 
Mittleider v. West, 11 Vet. App. 181 (1998), in evaluating 
any possible increased rating.  

The Board remanded the case to obtain the required 
examination in October 2008.  The Veteran was afforded a VA 
examination in April 2009.  The examiner provided a thorough 
and well supported opinion regarding whether the Veteran's 
urinary incontinence was caused by the Veteran's meatotomy.  
The examiner was unequivocal in that there was no causal 
connection between the meatotomy and the Veteran's urinary 
incontinence.  However, the examiner did not address the 
alternative question for secondary service connection as to 
whether the Veteran's' service-connected meatotomy aggravated 
the Veteran's urinary incontinence.

Further, the examiner was also asked to express an opinion as 
to whether the Veteran's urinary incontinence could be 
directly linked to his military service.  The examiner did 
not address this question.  Finally, the examiner was asked 
to identify the current residuals of the Veteran's meatotomy.  
The examiner noted that examination of the external genitalia 
was normal with the exception of atrophied testicles.  He 
said the atrophied testicles were probably secondary to drug 
use.  He did not state what findings could be related to the 
Veteran's meatotomy.

A new examination is required to obtain the necessary medical 
opinions originally sought in the remand of October 2008.  
The examination of April 2009 was incomplete.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  No tabs are to be removed from any 
of the volumes of the claims file 
unless necessary to allow for copying 
of records.  The presence of the tabs 
is required to assist in the review of 
the 12 volumes of the claims file and 
to identify pertinent evidence.

2.  The Veteran's claims folder and a 
copy of the entire remand should then be 
referred to the same VA examiner that 
provided the medical opinion in April 
2009.  The examiner should be asked to 
include an addendum to their earlier 
opinion as to whether the Veteran's 
urinary incontinence can be directly 
related to his military service, namely 
is there evidence of urinary incontinence 
as a condition in service and prior to 
the accident of November 1983.  The 
Veteran's service treatment records 
(STRs) and VA medical records, for the 
period from 1968 to 1982, must be 
reviewed at a minimum in reaching any 
opinion.  These records are contained in 
Volume 1 of the Veteran's claims file.  
The examiner should comment on whether 
the Veteran's urethritis and urethral 
discharge, diagnosed during service, was 
evidence of urinary incontinence.  

It would be helpful if the examiner would 
use the following language in stating 
their opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

The examiner should also express an 
opinion as to whether the Veteran's 
service-connected meatotomy has 
aggravated his urinary incontinence.  
Secondary service connection can be on 
the basis of causation or aggravation and 
the examiner previously opined on 
causation.  He said the Veteran's 
meatotomy was not the cause of the 
Veteran's incontinence.  However, he did 
not address whether the meatotomy 
aggravates the Veteran's urinary 
incontinence and such an opinion is 
required.  As before, it is requested 
that the opinion be expressed as noted 
above.  

Finally, the examiner must identify any 
and all symptoms/residuals that are 
related to the Veteran's service-
connected meatotomy.  If there are none, 
the examiner should so state.  

A complete rationale for any opinion 
expressed must be provided.  

If the same physician is not available to 
provide the addendum requested, then 
another opinion by a different physician 
must be obtained that addresses the same 
questions.  Also, if the same physician 
is available but cannot provide an answer 
to the above questions without conducting 
another VA examination, then the Veteran 
should be scheduled for the examination 
to assist in the development of his 
claim.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be re-
adjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his attorney.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

